Citation Nr: 1217978	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for asbestosis, currently assigned a 30 percent evaluation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The Veteran had active service from March 1956 to January 1960 and June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2006, which denied the Veteran's claims for increased ratings.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in a September 2009 statement, the Veteran stated that he was unable to work, and submitted a private medical statement, which stated that the Veteran was permanently and totally disabled due to his lung condition.  Thus, the Board finds that a TDIU claim is part of the increased rating claim in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the September 2007 statement of the case, extensive development has been undertaken concerning the issues on appeal, including two VA audiometry examinations in 2011, a VA respiratory examination in August 2009, and extensive treatment records showing treatment for conditions at issue.  He has not been provided with a supplemental statement of the case which addresses this additional evidence.  See 38 C.F.R. § 19.37 (2011).

This additional evidence includes the report of a VA hospitalization in May 2008 for chronic obstructive pulmonary disease (COPD), and well as numerous other records of treatment pertaining to COPD.  It must be noted that service connection is in effect for asbestosis, and not for COPD.  The Veteran's submission of these records along with contentions pertaining to his claim for an increased rating for asbestosis raises a claim for service connection for chronic obstructive pulmonary disease.  This claim is inextricably intertwined with the increased rating claim, and must be considered in the first instance prior to an appellate decision on the increased rating appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In this regard, if the COPD is not found to be service-connected, the RO must attempt to separate the symptomatology associated from the service-connected condition from the non-service-connected disability.  Even so, however, if it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, as noted above, a TDIU claim has been raised by the record, and, pursuant to Rice, such claim is a part of the increased rating claims on appeal.  Thus, the TDIU aspect of the claims must be developed and included as part of the appeal.  Concerning this development, the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297.  In light of the above, the Board finds that the Veteran requires a VA examination to ascertain whether unemployability due to service-connected disability is demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the claims for a TDIU rating, and for service connection for COPD.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  Schedule the Veteran for an appropriate VA examination to determine the following:
* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic obstructive pulmonary disease began during active duty, or is otherwise related to service; i.e., caused or aggravated by in-service asbestos exposure;  
* If yes, the manifestations and severity of symptomatology associated with the Veteran's lung conditions should be reported, to include all necessary pulmonary function test findings necessary to rate the disability.  
* If no, i.e., if the examiner finds that it is not at least as likely as not (less than 50 percent probability) that COPD is related to service, by cause or aggravation, the examiner should report the manifestations and severity of symptomatology associated with the Veteran's asbestosis only, if feasible.  If it is not possible to separate the effects of asbestosis from COPD, the examiner should so state.
* Whether the Veteran is at least as likely as not unable to engage in substantially gainful employment due solely to his service-connected disabilities, which, at this point, consist of asbestosis, bilateral hearing loss, tinnitus, and residuals of right hand surgery with osteoarthritis.  
The claims folder must be made available to the examiner for review in conjunction with the examination, and a rationale for all opinions expressed must be provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should adjudicate the new, inextricably intertwined claim for service connection for COPD.  If the claim is denied, the Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue, which should only be returned to the Board if an appeal is perfected.

4.  Thereafter, the RO should review the claims on appeal, to include the claims for increased ratings for asbestosis and bilateral hearing loss, as well as entitlement to a TDIU rating.  The claims must be reviewed in light of all evidence received since the September 2007 statement of the case.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


